Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-30 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
b.	This is a first action on the merits based on Applicant’s claims submitted on 10/24/2019.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 10/24/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claim 23 is objected to because of the following informalities: undefined acronym. The acronym "UE" has not been defined in the claim. The first instance of this acronym should read "user equipment (UE)".  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 4 and 7 recite the limitations “the first feedback components associated with the first CSI feedback stage are replaced by one of the one or more non-differential CSI feedback reports …” (underlined emphasis). It is unclear to the Examiner as a report cannot replace partial contents of another report. Rather, it appears that some specific content of the non-differential report should replace the respective corresponding feedback components of the differential report. The Examiner suggests that the claims should be rephrased to make it clear, that the content of the non-differential reports replaces the feedback components. Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-4, 8, 13-14, 19-20, and 23-28 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al US Pub 2014/0079146 (hereinafter “Kim”), and in view of Oteri et al. US Pub 2018/0205442 (hereinafter “Oteri”). 
Regarding claim 1
Kim discloses a method for wireless communication by a user equipment (UE) (“a method and apparatus for transmitting and receiving channel state information in a wireless communication system” [0003]), comprising: 
receiving a configuration for reporting channel state information (CSI) feedback (“FIGS. 11 and 12 are directed to an embodiment in which the eNB transmits CSI-RS and channel state information feedback configuration explicitly” [0140]; Figs. 11-12); and
reporting CSI feedback according to the configuration (“the UE generates and transmits the channel state information according to a feedback configuration predetermined based on the received information.  It is enough for the eNB to provide the UE with the information necessary for determining the channel state information generation and transmission method.” [0140]; Figs. 11-12).
Kim does not explicitly teach wherein the configuration to report the differential CSI feedback; and reporting differential CSI feedback.
In an analogous art, Oteri discloses wherein the configuration comprises at least an indication of when the UE is to report (“The AP may send out a stage 1 CSI request or trigger frame. The trigger frame may request limited CSI information.” [0259] and furthermore “In aperiodic reporting, the WTRU may feedback more detailed information in a single reporting instance.  The feedback may be transmitted on the Physical Uplink Shared Channel (PUSCH) and the report timing may be triggered by Downlink Control Information (DCI).” [0113]) the differential CSI feedback (“FIG. 27 is an example of Multi-Stage CSI feedback with scheduled stage 1/2 trigger frames and no explicit downlink data trigger frame.” [0042-0045]; Figs. 27-30); and reporting differential CSI feedback (“The report may contain a differential CSI information.  The CSI information may include average SNR and/or CSI information (e.g., on the specified subcarriers).  The CSI information may be time main or frequency domain differential information.” [0250-0251]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s method for transmitting channel state information of a terminal to include Oteri’s method of resource feedback between an access point and a plurality of stations using OFDMA or MIMO signaling in order to maximize resources utilization and minimize feedback overhead (Oteri [0004]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Oteri’s method of resource feedback between an access point and a plurality of stations using OFDMA or MIMO signaling into Kim’s method for transmitting channel state information of a terminal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2
Kim, as modified by Oteri, previously discloses the method of claim 1, wherein:
Oteri further discloses the indication triggers the UE to transmit an aperiodic differential CSI feedback report (“The AP may send out a stage 1 CSI request or trigger frame.  The trigger frame may request limited CSI information (e.g., a non-MIMO or scalar value)… The feedback request may be a scheduled trigger frame.  In the scheduled trigger frame, the AP may request information from a specific STA.  The feedback request may be a random access trigger frame.  For a random access trigger frame, each STA may randomly accesses the UL multi-user resources.  The feedback request may be random access and/or scheduled resources.  When scheduling the response, the access point may allocate one or more resource units for each station to provide data.” [0259]); and
reporting differential CSI feedback comprises transmitting the aperiodic differential CSI feedback report (“In aperiodic reporting, the WTRU may feedback more detailed information in a single reporting instance.  The feedback may be transmitted on the Physical Uplink Shared Channel (PUSCH) and the report timing may be triggered by Downlink Control Information (DCI).” [0113-0114]) in response to the indication (“STA(s) may send responses to the APs stage 1 CSI feedback request.” [0260]).

Regarding claim 3
Kim, as modified by Oteri, previously discloses the method of claim 2, further comprising:
Oteri further discloses periodically transmitting one or more non-differential CSI feedback reports (i.e. full CSI feedback report) over one or more time periods prior to receiving the configuration (“The AP may request a second stage full CSI feedback for specific RU(s) or bands of interest.” [0257]; [0263]).

Regarding claim 4
Kim, as modified by Oteri, previously discloses the method of claim 3, wherein:
Oteri further discloses the aperiodic differential CSI feedback report comprises first feedback components (e.g. “beamformee”) associated with a first CSI feedback stage and second feedback components associated with at least one second CSI feedback stage (“Multi-Stage CSI feedback” [0042-0045]; Figs. 27-30); and
the first feedback components associated with the first CSI feedback stage are replaced by one of the one or more non-differential CSI feedback reports transmitted in the one or more time periods (“The report may contain a differential CSI information.  The CSI information may include average SNR and/or CSI information (e.g., on the specified subcarriers).  The CSI information may be time main or frequency domain differential information.” [0250] and furthermore “Time domain differential CSI information may be used.  The report may use a past report as a reference.  A deviation value compared with the reference report may be used.  The deviation value may be used instead of reporting the absolute values of the compressed or uncompressed CSI information.  Each BF report may carry a token.  The token may be used to identify the report uniquely (e.g., in a time period).  The token of the reference CSI report may be included explicitly, for example, when a time domain differential CSI report is utilized.  A difference of time stamp of the current CSI report and reference CSI report may be signaled.” [0251]).

Regarding claim 8
Kim, as modified by Oteri, previously discloses the method of claim 1, wherein:
Oteri further discloses the indication triggers the UE to periodically transmit a differential CSI feedback report over one or more time periods (“The AP may send out a stage 1 CSI request or trigger frame.  The trigger frame may request limited CSI information (e.g., a non-MIMO or scalar value)… The feedback request may be a scheduled trigger frame.  In the scheduled trigger frame, the AP may request information from a specific STA.  The feedback request may be a random access trigger frame.  For a random access trigger frame, each STA may randomly accesses the UL multi-user resources.  The feedback request may be random access and/or scheduled resources.  When scheduling the response, the access point may allocate one or more resource units for each station to provide data.” [0259]); and
reporting differential CSI feedback comprises transmitting, during each time period, a differential CSI feedback report (“The report may contain a differential CSI information.  The CSI information may include average SNR and/or CSI information (e.g., on the specified subcarriers).  The CSI information may be time main or frequency domain differential information.” [0250-0251]).

Regarding claim 13
Kim, as modified by Oteri, previously discloses the method of claim 1, wherein:
Oteri further discloses the indication triggers the UE to transmit a single differential CSI feedback report (“The feedback may be transmitted on the Physical Uplink Shared Channel (PUSCH) and the report timing may be triggered by Downlink Control Information (DCI).” [0113]); and
reporting differential CSI feedback comprises transmitting the single differential CSI feedback report in response to the indication (“In aperiodic reporting, the WTRU may feedback more detailed information in a single reporting instance.” [0113]).

Regarding claim 14
Kim discloses a method for wireless communication (“a method and apparatus for transmitting and receiving channel state information in a wireless communication system” [0003]) by a base station (BS) (i.e. “eNB” [0140]), comprising: 
determining a first configuration for a user equipment (UE) to use for reporting differential channel state information (CSI) feedback (“FIGS. 11 and 12 are directed to an embodiment in which the eNB transmits CSI-RS and channel state information feedback configuration explicitly” [0140]; Figs. 11-12); and
signaling the first configuration to the UE (“the UE generates and transmits the channel state information according to a feedback configuration predetermined based on the received information.  It is enough for the eNB to provide the UE with the information necessary for determining the channel state information generation and transmission method.” [0140]; Figs. 11-12), 
Kim does not specifically teach wherein the first configuration comprises at least an indication of when the UE is to report differential CSI feedback.
In an analogous art, Oteri discloses wherein the first configuration comprises at least an indication of when the UE is to report differential CSI feedback (“The report may contain a differential CSI information.  The CSI information may include average SNR and/or CSI information (e.g., on the specified subcarriers).  The CSI information may be time main or frequency domain differential information.” [0250]; “Time domain differential CSI information may be used” [0251]; “Frequency domain differential information may be used.” [0252]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s method for transmitting channel state information of a terminal to include Oteri’s method of resource feedback between an access point and a plurality of stations using OFDMA or MIMO signaling in order to maximize resources utilization and minimize feedback overhead (Oteri [0004]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Oteri’s method of resource feedback between an access point and a plurality of stations using OFDMA or MIMO signaling into Kim’s method for transmitting channel state information of a terminal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 15
Kim, as modified by Oteri, previously discloses the method of claim 14, 
Oteri further discloses wherein the first configuration triggers the UE to transmit an aperiodic differential CSI feedback report (“In aperiodic reporting, the WTRU may feedback more detailed information in a single reporting instance.  The feedback may be transmitted on the Physical Uplink Shared Channel (PUSCH) and the report timing may be triggered by Downlink Control Information (DCI).” [0113]).

Regarding claim 19
Kim, as modified by Oteri, previously discloses the method of claim 14, 
Oteri further discloses wherein the first configuration triggers the UE (“The AP may send out a stage 1 CSI request or trigger frame.” [0259]) to periodically transmit at least one non-differential CSI feedback report and a differential CSI feedback report (“The report may contain a differential CSI information.” [0250]) over one or more time periods (“STA(s) may send responses to the APs stage 1 CSI feedback request. The feedback may be a scheduled or random access uplink multi-user (UL-MU) transmission.  The feedback may be scheduled by an UL-MU trigger frame or may be sent by each STA autonomously in response to an uplink random access trigger frame.  Feedback may be a non-MIMO CSI feedback that may include an average of SNR of space time streams based on rank and/or channel condition number, total SNR of space time streams, and/or a resource unit based MCS Feedback (MFB) SNR.” [0260]; .

Regarding claim 20
Kim, as modified by Oteri, previously discloses the method of claim 14, 
Oteri further discloses wherein the indication triggers the UE (“The AP may send out a stage 1 CSI request or trigger frame.” [0259]) to periodically transmit a differential CSI feedback report over one or more time periods (“The report may contain a differential CSI information.  The CSI information may include average SNR and/or CSI information (e.g., on the specified subcarriers).  The CSI information may be time main or frequency domain differential information.” [0250-0252]).

Regarding claim 23
Oteri discloses an apparatus for wireless communications (“FIG. 1B depicts an exemplary wireless transmit/receive unit, WTRU 102” [0061]), comprising:
a receiver (“transceiver 120” in Fig. 1B; [0061]) configured to receive a configuration for reporting differential channel state information (CSI) feedback, wherein the configuration comprises at least an indication of when, the UE is to report the differential CSI feedback (as afore-mentioned in Claim 1 discussion); and
at least one processor (“processor 118” in Fig. 1B; [0061]) configured to report differential CSI feedback according to the configuration (as afore-mentioned in Claim 1 discussion); and
a memory (“memory 130, 132” in Fig. 1B; [0061]) coupled to the at least one processor.
The scope and subject matter of apparatus claim 23 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 23 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 24
The apparatus of claim 23, wherein:
the indication triggers the IJE to transmit an aperiodic differential CSI feedback report; and
reporting differential CSI feedback comprises transmitting the aperiodic differential CSI feedback report in response to the indication.
The scope and subject matter of apparatus claim 24 is drawn to the apparatus of using the corresponding method claimed in claim 2. Therefore apparatus claim 24 corresponds to method claim 2 and is rejected for the same reasons of obviousness as used in claim 2 rejection above.

Regarding claim 25
The apparatus of claim 24, further comprising:
a transmitter configured to periodically transmit one or more non-differential CSI feedback reports over one or more time periods prior to receiving the configuration.
The scope and subject matter of apparatus claim 25 is drawn to the apparatus of using the corresponding method claimed in claim 3. Therefore apparatus claim 25 corresponds to method claim 3 and is rejected for the same reasons of obviousness as used in claim 3 rejection above.

Regarding claim 26
The apparatus of claim 25, wherein:
the aperiodic differential CSI feedback report comprises first feedback components associated with a first CSI feedback stage and second feedback components associated with at least one second CSI feedback stage; and
the first feedback components associated with the first CSI feedback stage are replaced by one of the one or more non-differential CSI feedback reports transmitted in the one or more time periods.
The scope and subject matter of apparatus claim 26 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 26 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 27
Oteri discloses  an apparatus for wireless communications (“the base stations 114a, 114b may be a base transceiver station (BTS), a Node-B, an eNode B, a Home Node B, a Home eNode B, a site controller, an access point (AP), a wireless router, and the like.” [0051]), comprising:
at least one processor (“processor’ [0076]) configured to determine a first configuration for a user equipment (UE) to use for reporting differential channel state information (CSI) feedback (as afore-mentioned in claim 14 discussion);
a transmitter (“transmitter (e.g., which may be combined in a transceiver)” [0076]) configured to transmit tire first configuration to the LIE, wherein the first configuration comprises at least an indication of when the UE is to report differential CSI feedback (as afore-mentioned in claim 14 discussion); and
a memory (memory” [0076]) coupled to the at least one processor.
The scope and subject matter of apparatus claim 27 is drawn to the apparatus of using the corresponding method claimed in claim 14. Therefore apparatus claim 27 corresponds to method claim 14 and is rejected for the same reasons of obviousness as used in claim 14 rejection above.

Regarding claim 28
The apparatus of claim 27, wherein the indication triggers the UE to periodically transmit a differential CSI feedback report over one or more time periods.
The scope and subject matter of apparatus claim 28 is drawn to the apparatus of using the corresponding method claimed in claim 15. Therefore apparatus claim 28 corresponds to method claim 15 and is rejected for the same reasons of obviousness as used in claim 15 rejection above.

Claims 5-7, 16-18, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Oteri, and further in view of Chakraborty et al. US Pub 2010/0227561 (hereinafter “Chakraborty”). 
Regarding claim 5
Kim, as modified by Oteri, previously discloses the method of claim 1, wherein:
Kim and Oteri do not specifically teach thar the indication triggers the UE to periodically transmit at least one nondifferential CSI feedback report and a differential CSI feedback report over one or more time periods; and
reporting differential CSI feedback comprises transmitting, during each of the one or more time periods, the at least one non-differential CSI feedback report and the differential CSI feedback report.
	In an analogous art, Chakraborty discloses the indication triggers the UE to periodically transmit at least one nondifferential CSI feedback report (i.e. full CSI report) and a differential CSI feedback report over one or more time periods (“a combination of both differential state updates and full state updates may be used to reduce the amount of CSI transmitted on feedback channel 118.” [0082]); and
reporting differential CSI feedback comprises transmitting, during each of the one or more time periods, the at least one non-differential CSI feedback report and the differential CSI feedback report (“In this embodiment, full state updates may be periodically used and differential state updates may be used in between the full state updates.  The period in between full state updates may be based on, at least in part, the channel variability (e.g., how fast the channel conditions change).  Another embodiment may use only shorter transitions, as shown in FIG. 6, when providing CSI via the differential updates.  Yet another embodiment may use both shorter and longer transitions, as shown in FIG. 7, when providing CSI via the differential updates.” [0082]; Figs 6-7).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s method for transmitting channel state information of a terminal, as modified by Oteri, to include Chakraborty’s method for decreasing the amount of information sent on a feedback channel in order to maximize resources utilization and minimize feedback overhead (Chakraborty [0006]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Chakraborty’s method for decreasing the amount of information sent on a feedback channel into Kim’s method for transmitting channel state information of a terminal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 6
Kim, as modified by Oteri and Chakraborty, previously discloses the method of claim 5, wherein:
Chakraborty further discloses the differential CSI feedback report is transmitted after the at least one non-differential CSI report is transmitted during each of the time periods (“In this embodiment, full state updates may be periodically used and differential state updates may be used in between the full state updates.” [0082]; see Figs. 6-7).

Regarding claim 7
Kim, as modified by Oteri and Chakraborty, previously discloses the method of claim 6, wherein:
Oteri further discloses the differential CSI feedback report comprises first feedback components (e.g. “beamformee”) associated with a first CSI feedback stage and second feedback components associated with at least one second CSI feedback stage (“Multi-Stage CSI feedback” [0042-0045]; Figs. 27-30); and
the first feedback components associated with the first CSI feedback stage are replaced by one of the at least one non-differential CSf feedback report transmitted in each time period (“The report may contain a differential CSI information.  The CSI information may include average SNR and/or CSI information (e.g., on the specified subcarriers).  The CSI information may be time main or frequency domain differential information.” [0250] and furthermore “Time domain differential CSI information may be used.  The report may use a past report as a reference.  A deviation value compared with the reference report may be used.  The deviation value may be used instead of reporting the absolute values of the compressed or uncompressed CSI information.  Each BF report may carry a token.  The token may be used to identify the report uniquely (e.g., in a time period).  The token of the reference CSI report may be included explicitly, for example, when a time domain differential CSI report is utilized.  A difference of time stamp of the current CSI report and reference CSI report may be signaled.” [0251]).

Regarding claim 16
Kim, as modified by Oteri, previously discloses the method of claim 15, further comprising:
Oteri further discloses determining a second configuration for the UE to use for reporting non-differential CSI feedback (i.e. “full CSI feedback” “The AP may request a second stage full CSI feedback for specific RU(s) or bands of interest.” [0261]);
Kim and Oteri do not specifically teach signaling the second configuration to the UE, wherein the second configuration triggers the UE to periodically transmit non-differential CSI feedback over one or more time periods.
In an analogous art, Chakraborty discloses signaling the second configuration to the UE (“a combination of both differential state updates and full state updates may be used to reduce the amount of CSI transmitted on feedback channel 118.” [0082]); wherein the second configuration triggers the UE to periodically transmit non-differential CSI feedback over one or more time periods (“In this embodiment, full state updates may be periodically used and differential state updates may be used in between the full state updates.  The period in between full state updates may be based on, at least in part, the channel variability (e.g., how fast the channel conditions change).  Another embodiment may use only shorter transitions, as shown in FIG. 6, when providing CSI via the differential updates.  Yet another embodiment may use both shorter and longer transitions, as shown in FIG. 7, when providing CSI via the differential updates.” [0082]; Figs 6-7).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s method for transmitting channel state information of a terminal, as modified by Oteri, to include Chakraborty’s method for decreasing the amount of information sent on a feedback channel in order to maximize resources utilization and minimize feedback overhead (Chakraborty [0006]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Chakraborty’s method for decreasing the amount of information sent on a feedback channel into Kim’s method for transmitting channel state information of a terminal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 17
Kim, as modified by Oteri and Chakraborty, previously discloses the method of claim 16, 
Chakraborty further discloses wherein the first configuration is signaled after receiving non-differential CSI feedback in at least one of the time periods (“In this embodiment, full state updates may be periodically used and differential state updates may be used in between the full state updates.” [0082]; see Figs. 6-7).

Regarding claim 18
Kim, as modified by Oteri and Chakraborty, previously discloses the method of claim 17, further comprising:
Chakraborty further discloses receiving first CSI feedback of the differential CSI feedback from the UE (i.e. “full state updates”); and receiving at least one second CSI feedback (i.e. “differential state updates”) of the differential CSI feedback from the UE, wherein the first CSI feedback comprises the non-differential CSI feedback received in the at least one of the time periods (“In this embodiment, full state updates may be periodically used and differential state updates may be used in between the full state updates.  The period in between full state updates may be based on, at least in part, the channel variability (e.g., how fast the channel conditions change).  Another embodiment may use only shorter transitions, as shown in FIG. 6, when providing CSI via the differential updates.  Yet another embodiment may use both shorter and longer transitions, as shown in FIG. 7, when providing CSI via the differential updates.” [0081-0082]).

Regarding claim 29
The apparatus of claim 28, further comprising: a receiver configured to:
receive one or more first feedback components associated with one or more first CSI feedback of the differential CSI feedback report; and
after receiving the one or more first feedback components, receive second CSI feedback of the differential CSI report, wherein the second CSI feedback comprises an updated feedback component for one of the first feedback components, wherein the at least one processor is further configured to determine a precoding to use for multiple input multiple output (MiMO) communications based in part on the updated feedback component.
The scope and subject matter of apparatus claim 29 is drawn to the apparatus of using the corresponding method claimed in claim 18. Therefore apparatus claim 29 corresponds to method claim 18 and is rejected for the same reasons of obviousness as used in claim 18 rejection above.

Claims 9-12 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Oteri, and further in view of Qualcomm NPL “Discussion on Hybrid CSI-RS based Operation for eFD-MIMO” (hereinafter “Qualcomm”). 
Regarding claim 9
Kim, as modified by Oteri, previously discloses the method of claim 8, wherein reporting the differential CSI feedback further comprises:
Kim and Oteri do not specifically teach transmitting a plurality of feedback components associated with one or more first CSI feedback stages of the differential CSI feedback report; after transmitting the plurality of feedback components, determining an updated feedback component for a first feedback component of the plurality of feedback components; and transmitting the updated feedback component during a subsequent second CSI feedback stage of the differential CSI feedback report.
In an analogous art, Qualcomm discloses transmitting a plurality of feedback components associated with one or more first CSI feedback stages of the differential CSI feedback report;
after transmitting the plurality of feedback components, determining an updated feedback component for a first feedback component of the plurality of feedback components; and
transmitting the updated feedback component during a subsequent second CSI feedback stage of the differential CSI feedback report (“The 1st stage cell specific beamformed CSI-RS consists of only one cell common CSI-RS resource which is shared by all the UEs in the cell configured with hybrid Class B operation. Beam sweeping is applied to the cell common beamformed CSI-RS resource so that the associated precoding weight can be changed every transmission instance via cycling through a set of semi-static weights each associated with a beam. The beam sweeping is transparent to UE but MR shall be configured to UE for correct channel measurement. As shown in Figure 2, UE will measure cell common BF CSI-RS and report the CSI including at least CQI as quality indicator for the associated beam. The reported CQI will be used by eNB to determine whether to switch beams or update the precoding weight for UE specific beamformed CSI-RS resource. In other words beam selection for UE specific beamformed CSI-RS is done by eNB based on CQI feedback comparing to the existing CRI feedback.” Section 2.3; Figs 1-2).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s method for transmitting channel state information of a terminal, as modified by Oteri, to include Qualcomm’s hybrid CSI-RS operation for FD-MIMO in order to maximize resources utilization and minimize feedback overhead. Thus, a person of ordinary skill would have appreciated the ability to incorporate Qualcomm’s hybrid CSI-RS operation for FD-MIMO into Kim’s method for transmitting channel state information of a terminal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 10
Kim, as modified by Oteri and Qualcomm, previously discloses the method of claim 9, further comprising:
Oteri further discloses signaling an indication of one of the first CSI feedback stages that corresponds to the updated feedback component (“The AP may identify a desired band/RU based on a first stage feedback (e.g., SNR or MCS Feedback).” [0257]).

Regarding claim 11
Kim, as modified by Oteri and Qualcomm, previously discloses the method of claim 9, 
Oteri further discloses wherein the transmitted updated feedback component replaces the first feedback component (“Time domain differential CSI information may be used.  The report may use a past report as a reference.  A deviation value compared with the reference report may be used.  The deviation value may be used instead of reporting the absolute values of the compressed or uncompressed CSI information.  Each BF report may carry a token.  The token may be used to identify the report uniquely (e.g., in a time period).  The token of the reference CSI report may be included explicitly, for example, when a time domain differential CSI report is utilized.  A difference of time stamp of the current CSI report and reference CSI report may be signaled.” [0251]); “and one or more second feedback components of the plurality of feedback components transmitted after the first feedback component (“The AP may identify a desired band/RU based on a first stage feedback (e.g., SNR or MCS Feedback).  The AP may request a second stage full CSI feedback for specific RU(s) or bands of interest.” [0257] and furthermore “The AP may send a stage 2 CSI trigger to the STAs (e.g., for the specific band of interest).  On receiving the CSI, a data transmission trigger frame for DL beamformed transmission may be sent, e.g., as shown in FIG. 28. FIG. 28 is an example of Multi-Stage CSI feedback with scheduled stage 1/2 trigger frames and explicit downlink data trigger frame.  A STA may reply with UL MU CSI feedback (e.g., for the specific band) using one of more of the following.  The feedback may be based on time or frequency domain differential feedback.” [0263]).

Regarding claim 12
Kim, as modified by Oteri and Qualcomm, previously discloses the method of claim 9, 
Oteri further discloses wherein the transmitted updated feedback component replaces the first feedback component (“A deviation value compared with the reference report may be used.  The deviation value may be used instead of reporting the absolute values of the compressed or uncompressed CSI information.” [0251]).

Regarding claim 21
Kim, as modified by Oteri, previously discloses the method of claim 20, further comprising:
Oteri further discloses receiving one or more first feedback components (e.g. “beamformee”) associated with one or more first CSI feedback of the differential CSI feedback report (“Multi-Stage CSI feedback” [0042-0045]; Figs. 27-30);
Kim and Oteri do not specifically teach that after receiving the one or more first feedback components, receiving second CSI feedback of the differential CSI report, wherein the second CSI feedback comprises an updated feedback component for one of the first feedback components; and determining a precoding to use for multiple input multiple output (MIMO) communications based in part on the updated feedback component.
In an analogous art, Qualcomm discloses after receiving the one or more first feedback components, receiving second CSI feedback of the differential CSI report, wherein the second CSI feedback comprises an updated feedback component for one of the first feedback components (“The 1st stage cell specific beamformed CSI-RS consists of only one cell common CSI-RS resource which is shared by all the UEs in the cell configured with hybrid Class B operation. Beam sweeping is applied to the cell common beamformed CSI-RS resource so that the associated precoding weight can be changed every transmission instance via cycling through a set of semi-static weights each associated with a beam. The beam sweeping is transparent to UE but MR shall be configured to UE for correct channel measurement. As shown in Figure 2, UE will measure cell common BF CSI-RS and report the CSI including at least CQI as quality indicator for the associated beam. The reported CQI will be used by eNB to determine whether to switch beams or update the precoding weight for UE specific beamformed CSI-RS resource. In other words beam selection for UE specific beamformed CSI-RS is done by eNB based on CQI feedback comparing to the existing CRI feedback.” Section 2.3; Figs 1-2); and
determining a precoding to use for multiple input multiple output (MIMO) communications based in part on the updated feedback component (“The reported CQI will be used by eNB to determine whether to switch beams or update the precoding weight for UE specific beamformed CSI-RS resource.” and furthermore “the first PMI feedback can also be supported which can be used to construct the precoding weight for UE specific beamformed CSI-RS.” Section 2.3; Figs. 1-2).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Kim’s method for transmitting channel state information of a terminal, as modified by Oteri, to include Qualcomm’s hybrid CSI-RS operation for FD-MIMO in order to maximize resources utilization and minimize feedback overhead. Thus, a person of ordinary skill would have appreciated the ability to incorporate Qualcomm’s hybrid CSI-RS operation for FD-MIMO into Kim’s method for transmitting channel state information of a terminal since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 22
Kim, as modified by Oteri and Qualcomm, previously discloses the method of claim 21, 
Qualcomm further discloses wherein the updated feedback component further comprises an indication of one of the first CSI feedback that corresponds to the updated feedback component (“As shown in Figure 2, UE will measure cell common BF CSI-RS and report the CSI including at least CQI as quality indicator for the associated beam. The reported CQI will be used by eNB to determine whether to switch beams or update the precoding weight for UE specific beamformed CSI-RS resource. In other words beam selection for UE specific beamformed CSI-RS is done by eNB based on CQI feedback comparing to the existing CRI feedback.” Section 2.3; Figs 1-2).

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Oteri and Chakraborty, and further in view of Qualcomm. 
Regarding claim 30
The apparatus of claim 29, wherein the updated feedback component further comprises an indication of one of the first CSI feedback that corresponds to tire updated feedback component.
The scope and subject matter of apparatus claim 30 is drawn to the apparatus of using the corresponding method claimed in claim 22. Therefore apparatus claim 30 corresponds to method claim 22 and is rejected for the same reasons of obviousness as used in claim 22 rejection above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184.  The examiner can normally be reached on M-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411

/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411